11TH COURT OF APPEALS
                                         EASTLAND, TEXAS
                                            JUDGMENT


In the matter of the Estate of Troy F.             * From the County Court
Chaffin, deceased,                                   at Law of Ector County,
                                                    Trial Court No. 19,309-08.

No. 11-11-00227-CV                                  * March 21, 2013

                                                   * Memorandum Opinion by Wright, C.J.
                                                     (Panel consists of: Wright, C.J.,
                                                     McCall, J., and Willson, J.)


     This court has inspected the record in this cause and concludes that there is error in the
judgment below. Therefore, in accordance with this court’s opinion, the judgment of the trial
court is reversed and the cause is remanded for a new trial. The costs incurred by reason of this
appeal are taxed against A.M. Nunley III.